Citation Nr: 0204713	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In March 2000, the 
Board remanded the case to the RO so that additional 
development of the evidence could be conducted.  Review of 
the record shows that such evidentiary development has been 
completed.  


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of this matter.

3.  There is no competent medical evidence of record 
indicating that the appellant currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the VCAA, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1) (2001).  In this case, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The discussions 
in the October 1995 rating decision of record, February 1997 
statement of the case, and supplemental statements of the 
case dated in August 1997, March 1998, March 1999 and October 
2001 informed the appellant of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue currently before the Board 
on appeal has been obtained.  The RO has obtained the 
appellant's service medical records and his post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the appellant, and all 
evidence so obtained was considered.  The veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal before a VA local hearing officer.  Further, the Board 
notes that in March 2000 the case was remanded to the RO in 
order that additional development of the evidence could be 
accomplished.  The Board is unaware of any additional 
relevant and available evidence.  Additionally, as will be 
discussed below, the appellant was afforded a VA PTSD 
examination in December 2000.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Under the pertinent criteria in 
effect prior to March 7, 1997, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  
Karnas, supra. 

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court elaborated on the 
discussion began in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor to cause PTSD is 
a medical determination and that, therefore, the adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West v. Brown, 7 Vet. App. 
70 (1994).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (Veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  

The appellant filed a claim seeking entitlement to service 
connection for PTSD in July 1995.  

A July 1995 VA mental health clinic record shows a 
provisional diagnosis of rule out PTSD.  

The appellant, as part of a document entitled "Information 
in Support of Claim for Service Connection for PTSD," 
received in September 1995, indicated that he was exposed to 
incoming mortar attacks when he initially entered Vietnam as 
well as while stationed around Long Binh, South Vietnam, 
especially at the Long Binh Depot Hospital and ammo dump.  He 
added that he experienced harassment fire from surrounding 
friendly villages while on guard duty around the Long Binh 
perimeter.  The appellant also mentioned that these stressful 
events occurred between February 1970 and December 1970, and 
that he had been assigned to F Troop Command during this 
period of service.  

The appellant submitted a VA questionnaire in May 1996 in 
which he indicated that he was not a prisoner-of-war.  He 
also mentioned that he did not assist in the handling of the 
wounded, but added that he saw wounded soldiers about twice a 
month at the Long Binh Deport Hospital.  The appellant also 
reported that he saw soldiers with missing limbs as well as 
in body bags.  The appellant further indicated that he did 
not participate in civilian atrocities, and that while he was 
injured he was not awarded a Purple Heart.  He indicated that 
he did not participate in combat but that he was subjected to 
rocket and/or mortar attacks between February and December 
1970 while assigned to Company F Troop Command, USAD LB.  The 
appellant added that he had been subjected to sniper attack 
while on guard duty at Long Binh Depot.  

A July 1996 VA Medical Certificate includes diagnoses of 
depression and PTSD.  

A December 1996 VA outpatient treatment record includes a 
diagnosis of chronic anxiety.  An April 1997 VA mental 
hygiene clinic treatment report shows that the appellant 
claimed to have PTSD due to his being exposed to dead and 
wounded while in Vietnam.  The appellant was noted not to be 
psychotic.  A diagnosis was not included.

The appellant underwent VA PTSD examinations in July 1997 and 
November 1997.  Review of the respective examination reports 
shows that neither examiner determined that the appellant met 
the criteria for PTSD.  The staff psychologist who conducted 
the July 1997 examination is shown to have taken a detailed 
medical history of the appellant and indicated that the 
appellant experienced some stress secondary to his war-zone 
experiences following sustaining a work-related disability.  
The examiner further added that the appellant did experience 
PTSD symptoms and major depression in the past, but currently 
did not meet the criteria for ether disorder.  Review of the 
November 1997 VA examination report shows that the examiner 
reviewed that the appellant's claims folder in preparation 
for the examination report.  The examiner reported that while 
the appellant was re-experiencing symptoms of PTSD, it was 
not clear that in the past he ever met the criteria for a 
diagnosis of PTSD and did not currently meet such criteria 
for a diagnosis of PTSD.  The examiner did note, however, 
that the appellant continued to experience distress 
associations with events in Vietnam.  The examiner further 
opined that the appellant was currently experiencing an 
adjustment disorder and a long standing dysthymic disorder.  
GAF [Global Assessment of Functioning ] scores of 68 (July 
1997) and 65 (November 1997) were provided.

As noted above, the appellant testified at a hearing at the 
RO in October 1997.  The appellant indicated that while his 
"MOS" [military occupational specialty] during service was 
that of a clerk typist he never performed such duties while 
in Vietnam.  Instead, he testified that he worked as a 
logistics clerk at the depot and performed guard duty.  He 
further testified that he was exposed to enemy fire as well 
as mortar attacks, and saw pictures of combat and injured 
soldiers.  The appellant added that he had problems sleeping 
due to experiencing bad nightmares of traumatic events of 
Vietnam and that he isolated himself from his family.

VA psychiatric support therapy records dated in December 
1997, and January, June, and September 1999 are all shown to 
include a diagnosis of PTSD, while a record dated in July 
1998 shows that PTSD was ruled out. 

A February 2000 VA psychiatric support therapy record 
includes a diagnosis of anxiety disorder not otherwise 
specified.  The appellant was noted to be alert, oriented, 
and cooperative, with euthymic affect, and coherent thoughts.  
His speech was described as normal and he was depressed.  The 
appellant was noted to be neither suicidal nor homicidal, or 
overtly psychotic.  

A private medical report, dated in July 2000, submitted by 
"The Psychology Clinic," indicates that the appellant had 
successfully completed an initial, core, educational 
component of an out-patient PTSD program, following which 
time he moved to weekly expressive therapy group sessions in 
October 1996.  The appellant was noted to be currently 
attending bi-monthly PTSD therapy sessions.  The report 
indicated that the appellant had struggled with the image of 
fellow soldiers with their throats slashed.  It was noted 
that while the appellant did not witness this incident 
firsthand, he was shown photographs of soldiers who had been 
killed and mutilated.  The appellant was noted to experience 
recurring nightmares of having his own throat slashed.  The 
report also mentioned that the appellant had experienced 
several severe anxiety attacks resulting in emergency room 
visits.  A GAF [Global Assessment of Functioning ] score of 
50 was provided.  The two submitters of the report, a 
licensed professional counselor and a Doctor of Philosophy, 
concluded that the appellant suffered from severe and chronic 
PTSD.

Pursuant to the Board's March 2000 remand, the veteran was 
afforded a VA PTSD examination in December 2000.  Review of 
the report the examination reveals that the examining 
physician reviewed the appellant's claims folder as well as 
documented the appellant's medical history in detail.  The 
appellant indicated that while on active duty he had 
witnessed a number of traumatic events and since his 
discharge had experienced intrusive thoughts.  He reported 
having frequent nightmares, and had been fearful that the 
Vietcong was going to cut his throat.  He added that his wife 
had informed him that he slept with his hands around his 
throat.  The appellant also reported that he had an increased 
startle reflex and that he became distressed upon the sound 
of sudden loud noises.  The examining physician observed that 
while previous VA examinations dated in 1997 had determined 
that the appellant did not have PTSD, other medical record 
treatment notes in the appellant's medical file had shown 
diagnoses of PTSD.  The appellant further indicated that 
despite his psychiatric-based problems he had enjoyed working 
with others and had had no difficulty in recalling aspects of 
his trauma.  He added that he had had continued interest in 
activities.  The appellant further indicated that he had some 
difficulty with anger but that he had no problem in his 
employment capacity.  

Examination revealed that the appellant's mood and affect 
were mildly anxious but not clinically depressed.  His speech 
was well organized and coherent.  No indication of psychosis 
or organicity was shown to be present.  Judgment and insight 
were described as good.  No suicidal nor homicidal ideation 
was observed.  In pertinent part, adjustment disorder with 
mixed anxiety and depressed mood and dysthymic disorder were 
diagnosed.  Martial problems and financial difficulties were 
noted to be psychological stressors.  A GAF score of 65 was 
provided.  

The examiner opined that while the appellant did have some 
symptoms consistent with a diagnosis of PTSD, it was 
concluded that the appellant failed to meet the full criteria 
required for a diagnosis of PTSD.  

An Operation Report - Lessons Learned, submitted by the US 
Army Depot, Long Binh (USAD -LBN) for the period ending April 
30, 1970 was submitted to VA in September 2001 following the 
RO's having contacted the USASCRUR pursuant to the Board's 
March 2000 remand in an attempt to verify the appellant's 
reported stressors.  Review of the Operation Report shows 
that Company F did help in fulfilling guard duty commitments.  
The Operation Report also documented that enemy attacks 
occurred during the appellant's tour of duty.

In this case, the appellant asserts that he suffers from PTSD 
due to the psychological stress caused by his witnessing 
traumatic events during his period of service spent stationed 
in Vietnam.  Specifically, the appellant reported that he 
came under enemy mortar attack upon his arrival in Vietnam, 
and that he saw soldiers with missing limbs as well as in 
body bags.  The appellant further indicated that while he did 
not participate in combat he was subjected to rocket and/or 
mortar attacks between February and December 1970 while 
assigned to Company F Troop Command, USAD LB.  He also claims 
to have been subjected to sniper attack while on guard duty 
at Long Binh Depot.  

The questions of the occurrence or adequacy of the 
appellant's claimed stressful experiences are not at issue in 
this case.  Rather, the Board is denying the appellant's 
claim based on the fact that the preponderance of the 
evidence is against a finding that the appellant currently 
has PTSD.  Under 38 C.F.R. § 3.304(f) (2001), service 
connection for PTSD requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  In this case, there is no medical evidence that 
the appellant currently has a diagnosis of PTSD.  

According to the December 2000 VA PTSD examination, the 
examiner diagnosed the appellant with adjustment disorder 
with mixed anxiety, depressed mood and dysthymic disorder, 
but specifically stated that the appellant failed to satisfy 
the full criteria required for a diagnosis of PTSD.  This 
diagnosis was made based on review of the appellant's medical 
history and other documentation in the claims file.  
Similarly, the above-mentioned November 1997 VA PTSD 
examination findings, which found that the appellant did not 
meet the criteria for a diagnosis of PTSD, are also shown to 
have been reported following the examiner having had the 
opportunity to review the appellant's claims folder.  

While acknowledging that the above-cited VA outpatient 
treatment records dated in 1996, 1997, and 1999, as well as 
the earlier discussed July 2000 private examination report 
all contained a diagnosis of PTSD, the Board is of the 
opinion that the competent and probative medical evidence 
rules out a finding of PTSD.  With respect to previously 
noted diagnoses of PTSD of record, the Board notes that 
regarding the VA reported findings of PTSD, it does not 
appear that a specific stressor was reported and there was no 
indication that the appellant's records were reviewed.  
Concerning the July 2000 private examination report which did 
provide a diagnosis of severe and chronic PTSD, again, it 
does not appear that the appellant's records were reviewed.  
Additionally, there was no indication in the July 2000 
private medical report to indicate that the two medical 
professionals who signed the report formed their opinion on a 
basis separate from the veteran's recitation of his own 
medical history and background service.  See Elkins v. Brown, 
5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).  Furthermore, the Board, in again pointing out the 
comprehensive nature of the December 2000 VA PTSD examination 
report (in which the examiner reviewed the appellant's claims 
folder, reported detailed medical history findings, and 
conducted a thorough psychiatric examination) observes that 
the report determined that the appellant did not meet the 
full criteria for a diagnosis of PTSD.  Accordingly, the 
requirements under § 3.304(f) have not been met in this case.

The appellant's claim for service connection for PTSD fails 
on the basis that the competent medical evidence of record 
does not show that the appellant currently suffers from PTSD.  
A valid claim requires proof of a present disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the appellant has asserted that he has PTSD, which 
he has attributed to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. 49.



ORDER

Service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

